              Case 5:20-mj-00054-JLT Document 20 Filed 03/26/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:20-mj-00054-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
13   EVOLVE SPORTS GROUP, LLC et al.,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice and
20 vacate the status conference set for March 30, 2021 at 2:30 p.m.

21
     DATED: March 26, 2021                                Respectfully submitted,
22
                                                          PHILLIP A. TALBERT
23                                                        Acting United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
29                                                                    U.S. v. Evolve Sports Group, LLC et al
                                                                                Case No. 5:20-mj-00054-JLT
30
              Case 5:20-mj-00054-JLT Document 20 Filed 03/26/21 Page 2 of 2



 1
                                                  ORDER
 2

 3          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
 4 and the status conference set for March 30, 2021 at 2:30 p.m. is vacated.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    March 26, 2021                            /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       2
29                                                                  U.S. v. Evolve Sports Group, LLC et al
                                                                              Case No. 5:20-mj-00054-JLT
30
